Case: 17-30798       Document: 00514686372         Page: 1    Date Filed: 10/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-30798                               FILED
                                  Summary Calendar                      October 17, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
HERSY JONES, JR.,

               Plaintiff – Appellant,

v.

LOUISIANA STATE SUPREME COURT; LOUISIANA ATTORNEY
DISCIPLINARY BOARD; ROBERT S. KENNEDY, Individually and in his
official capacity as Deputy Disciplinary Counsel; CHARLES B.
PLATTSMIER, individually and in his official capacity as Chief Disciplinary
Counsel,

               Defendants – Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 5:15-CV-2766


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Hersy Jones, Jr. appeals the district court’s dismissal
of his claims for lack of subject matter jurisdiction under the Rooker-Feldman
doctrine. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994)


       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
     Case: 17-30798       Document: 00514686372         Page: 2    Date Filed: 10/17/2018



                                      No. 17-30798
(“[The Rooker-Feldman] doctrine directs that federal district courts lack
jurisdiction to entertain collateral attacks on state court judgments.”). We find
no reversible error in the district court’s conclusion that the Rooker-Feldman
doctrine deprived it of jurisdiction to hear Jones’s claims.
       Even if some of Jones’s claims can somehow be characterized as a
general, facial challenge to the constitutionality of the disciplinary scheme, he
should have raised those issues during the state court proceeding.                      See
Musslewhite v. State Bar of Tex., 32 F.3d 942, 946 (5th Cir. 1994) (“[F]ederal
jurisdiction does not lie for claims that were not presented first to the state
court in the disciplinary proceeding.”).
       Accordingly, we AFFIRM. 1




       1We also determine that the district court did not abuse its discretion in denying the
motion for recusal. See Brown v. Oil States Skagit Smatco, 664 F.3d 71, 80 (5th Cir. 2011)
(“We review a denial of a motion to recuse for abuse of discretion.”).

                                             2